[Cite as State v. Blair, 2018-Ohio-3806.]
                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :

v.                                                :                 No. 18AP-169
                                                              (C.P.C. No. 17CR-2461)
Terrence H. Blair,                                :
                                                           (REGULAR CALENDAR)
                 Defendant-Appellant.             :


                                            D E C I S I O N

                                   Rendered on September 20, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and
                 Barbara A. Farnbacher, for appellee. Argued: Barbara A.
                 Farnbacher.

                 On brief: Todd W. Barstow, for appellant. Argued:
                 Todd W. Barstow.


                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.
        {¶ 1} Terrence H. Blair is appealing from his sentence of incarceration. He assigns
a single error for our consideration:
                 THE TRIAL COURT ERRED TO THE PREJUDICE OF
                 APPELLANT BY IMPROPERLY SENTENCING HIM TO
                 CONSECUTIVE TERMS OF INCARCERATION IN
                 CONTRAVENTION OF OHIO'S SENTENCING STATUTES.

        {¶ 2} Blair entered into a plea bargain under the terms of which he pled guilty to
two charges of aggravated robbery, each with a firearm specification. He also pled guilty to
a charge of felonious assault without a firearm specification. He was sentenced to seven
years of incarceration on each of the aggravated robberies and to four years of incarceration
No. 18AP-169                                                                                2

on the felonious assault charge. The charges and specifications were all ordered to be
served consecutively, for a total of 18 years of incarceration.
          {¶ 3} Blair was involved in two separate armed robberies of a pizza place. At the
one pizza place he was robbing, he pistol whipped an employee, causing a serious head
injury.
          {¶ 4} Each robbery of a pizza place involved the use of a firearm. The three-year
firearm specification, applicable for each robbery, had to be served before the prison term
for the underlying robbery.
          {¶ 5} The trial court judge gave a reasonable sentence for each robbery and then
added a sentence for the felonious assault. If the judge had not run the sentences for
aggravated robbery consecutively, Blair would, in essence, be punished for only one
aggravated robbery. If the trial court had not sentenced Blair to a consecutive sentence on
the felonious assault charge, Blair would, in essence, experience no penalty for splitting a
store employee's head open while using a pistol like a metal club.
          {¶ 6} We note in addition, that Blair has a criminal history for using a firearm and
for being physically violent.
          {¶ 7} The Ohio legislature has passed laws telling judges when they can order
consecutive sentences. One of those laws is R.C. 2929.14(C)(4). The trial court judge
expressly considered R.C. 2929.14(C)(4) and explained in open court why she thought
consecutive sentences were appropriate, perhaps even mandatory. She then followed up
with a judgment entry which expressly addressed the provisions of R.C. 2929.14(C).
          {¶ 8} The traumatic effect of having a firearm pointed at you should not be
minimized. In the case of these robberies, employees of one of the pizza places were
sufficiently traumatized to quit their jobs. The trial court judge took specific note of that
fact at the sentencing.
          {¶ 9} The consecutive sentences were appropriate and in accord with the
applicable statutes.
          {¶ 10} The sole assignment of error is overruled. The judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                         Judgment affirmed.

                             DORRIAN and HORTON, JJ., concur.
No. 18AP-169   3